Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 1:

    PNG
    media_image1.png
    350
    800
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states that none of the references teach “an optical beam combiner optically coupled to the RF to optical converter and to the optical receiver”. The examiner would like to point to Fig. 2 of Fuhr which shows optical combiner 29A that coupled to the RF to optical converter 25 and optical receiver 28. 
The applicant further states Schuetz teaches away from an “optical controllable device optically coupled to the optical receiver for time multiplexing the first optical signal and the second optical signal” and limitations from paragraph 41 of the specifications. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optical controllable device optically coupled to the optical receiver for time multiplexing the first optical signal and the second optical signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the applicant would like these limitations to be interpreted in the examination of the claims, the applicant is requested to incorporate such limitations into the claim language.
Furthermore, based on the amendments made to the claims, these claims are now rejected under new grounds of rejection as taught by Fuhr in view of Schuetz as posted in the updated office action posted below.
Applicants’ further remarks regarding claim 1:

    PNG
    media_image2.png
    308
    807
    media_image2.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that Schuetz doesn’t teach the detector being “coupled to the optical filter and sensitive to said difference wavelength ranges”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the detector being coupled to the optical filter and sensitive to different wavelength ranges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the applicant would like these limitations to be interpreted in the examination of the claims, the applicant is requested to incorporate such limitations into the claim language.
Furthermore, based on the amendments made to the claims, these claims are now rejected under new grounds of rejection as taught by Fuhr in view of Schuetz as posted in the updated office action posted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "within the field of view of the second imaging radio frequency receiver" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 4-20 are allowed over the prior arts of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr (US 10094855) in view of Schuetz (A Promising Outlook for Imaging Radar).
Regarding claim 1, Fuhr teaches a sensing system (Fig. 2), comprising: a radio frequency (RF) antenna array for receiving an RF signal (Fig. 2, RF antenna array 23); an RF to optical converter for converting the received RF signal to a first optical signal (Fig. 2, converter 25; Col. 8, lines 10-15); an optical receiver for receiving an optical scene (Fig. 2, optical receiver 28) and producing a second optical signal (Fig. 2, output from the optical receiver), wherein the second optical signal includes one or both of an active optical signal and a passive optical signal (Col. 8, lines 19-24); an optical beam combiner (Fig. 2, beamsplitter/combiner 29A) optically coupled to the RF to optical converter and to the optical receiver for optically combining the first optical signal and the second optical signal to produce a combined optical signal (Fig. 2, 29A combines outputs from 25 and 28) having different wavelength ranges (Col. 6, lines 26-36, wavelength interval for radio frequency and wavelength interval for visible frequency); and a processing circuit electrically coupled to receive the combined optical signal for said different wavelength ranges for displaying the signals on a display (Fig. 2, display screen 30 displays the combined image 24).  
Although Fuhr teaches displaying the combined RF and optical signals, Fuhr doesn’t show an optical detector array optically coupled to the optical beam combiner and converting the sensed combined optical signal to electrical charge; a read out integrated circuit electrically coupled to the optical detector for measuring electric charge and outputting digital signals proportional to the measured charge; and a processing circuit electrically coupled to the read out integrated circuit for displaying the digital signals on a display-2-114475802.1Appin No. 16/396,574Amdt date July 14, 2021Reply to Office action of May 12, 2021.  
Schuetz teaches an apparatus (Fig. 9) that also teaches receiving signals at different wavelength ranges (Fig. 6 shows RF pulses launched and optical pulses launched (different wavelength ranges)) comprises an optical detector array optically coupled to the optical beam combiner and converting the sensed combined optical signal to electrical charge (Fig. 9, Optical Imaging section comprises the detector array on the output side); a read out integrated circuit electrically coupled to the optical detector for measuring electric charge and outputting digital signals proportional to the measured charge (Fig. 2, read out circuit ADC converting to digital signals in Digitization Circuit); and a processing circuit electrically coupled to the read out integrated circuit for displaying the digital signals on a display (Figs. 3 and 4 shows displaying the digital signals after receiving both Visible and mmW signals)-2-114475802.1Appin No. 16/396,574Amdt date July 14, 2021Reply to Office action of May 12, 2021. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Fuhr and incorporate the structure of the apparatus as taught by Schuetz in order to properly form the visualization of the field of view.
Regarding claim 2, Fuhr in view of Schuetz teaches the sensing system of claim 1, wherein Schuetz teaches further comprising a radio frequency transmitter, configured to illuminate a radio frequency scene within the field of view of the second imaging radio frequency receiver (Fig. 6 shows launching RF pulse (see description below Fig. 6 step b) that scatters from objects in the scene and reaches the sensing system).  
Regarding claim 3, Fuhr in view of Schuetz teaches the sensing system of claim 2, wherein Schuetz teaches further comprising a ranging circuit for measuring a first time of flight, between a radio frequency pulse emitted by the radio frequency transmitter and a signal, from the optical detector array, corresponding to a reflection from the radio frequency scene of the radio frequency pulse (Fig. 6, see description below the figure (active imager), steps a-d show performing ranging using the RF transmitter and producing an image (see Image Reconstruction in Fig. 6) based on the reflected signals; also see the introductory paragraph in page 91, search of objects of interest...this is accomplished by scanning the beam over a defined region and using time of flight to determine the range of objects within the beam...).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637